[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

             United States Court of Appeals
                 For the First Circuit

No. 97-1797

                      UNITED STATES,

                        Appellee,

                            v.

                 ALONSO JARAMILLO-OCHOA,

                  Defendant, Appellant.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF PUERTO RICO

      [Hon. Hector M. Laffitte, U.S. District Judge]

                          Before

                   Selya, Circuit Judge,
            Campbell, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 Benito I. Rodriguez-Masso on brief for appellant.
 Guillermo Gil, United States Attorney, Nelson Perez-Sosa,
Assistant United States Attorney, and Jose A. Quiles-Espinosa,
Senior Litigation Counsel, on brief for appellee.

June 16, 1998

          Per Curiam.  Upon careful review, we perceive no
error in the district court's decision, which was consistent
with the holding in United States v. Clase-Espinal, 115 F.3d
1054, 1059 (1st Cir.), cert. denied, 118 S.Ct. 384 (1997).
            Affirmed.  See 1st Cir. Loc. R. 27.1.